Citation Nr: 0516300	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  02-21 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to May 1973.  

This appeal arises from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Board of Veterans' Appeals (Board) remanded the veteran's 
claim in August 2004.  The purpose of the remand was to allow 
the RO to comply with the provisions of the United States 
Court of Appeals for Veterans Claims decision in Quartuccio 
V. Principi, 16 Vet. App. 370 (2002).  The Court in Stegall 
v. West, 11  Vet. App. 268 (1998) held that a remand by the 
Board confers on the veteran as a matter of law, the right to 
compliance with the remand orders.  It imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  The actions ordered in the remand were completed to 
the extent possible and the claim has been returned to the 
Board.  


FINDINGS OF FACT

1.  The RO denied service connection for nerves in a November 
1977 rating decision.  The veteran filed a notice of 
disagreement with that rating decision in December 1977.  The 
RO issued a statement of the case to the veteran in March 
1978.  The veteran did not submit a timely substantive 
appeal.  

2.  The RO denied service connection for a nervous condition 
in a January 1991 rating decision.  The veteran filed his 
notice of disagreement in March 1991.  A statement of the 
case was issued to the veteran in May 1991.  The veteran did 
not submit a timely substantive appeal.  

3.  In September 2001, the veteran requested that his claim 
be reopened. 

4.  The evidence submitted since the January 1991 rating 
decision is cumulative and redundant of evidence already in 
the claims folder and does not present a reasonable 
possibility that the outcome of the RO decision would be 
change.  




CONCLUSIONS OF LAW

1.  The January 1991 rating decision of the RO is final.  38 
U.S.C.A. § 7105(c) (West 2002).   

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a 
psychiatric disorder.  38 U.S.C.A. § 5108, (West 2002); 
38 C.F.R. § 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the requirements of reopening his claim of service 
connection for psychiatric disability  The discussions in the 
rating decision and statement of the case have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in an August 
2004 VCAA letter, the veteran was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
 
The Board notes that the August 2004 VCAA letter was sent to 
the appellant subsequent to the July 2002 rating decision 
from which the present appeal arises.  The VCAA notice was 
therefore untimely.  See Pelegrini v. Principi, 18 Vet.App. 
112 (2004).  However, for the following reasons, the Board 
believes that subsequent actions by the RO rendered the error 
harmless.  The August 2004 VCAA letter adequately notified 
the veteran of the type of evidence necessary in connection 
with his claim.  He was told that he must identify any 
additional evidence he wished VA to attempt to obtain.  He 
was also told to furnish any pertinent evidence in his 
possession.  The veteran responded to the letter, and the RO 
again reviewed his claim and issued a supplemental statement 
of the case.  There was therefore no resulting lack of 
fairness in the adjudicative process as the veteran has been 
furnished all the intended benefits of VCAA.  See generally 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 
2005).  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records and certain post-service medical 
records, including records from the Texas Department of 
Criminal Justice as identified by the veteran.  In a 
September 2004 communication, the veteran reported that he 
had been hospitalized at a "charity hospital" in 
Mississippi for a suicide attempt in 1973.  However, he did 
not furnish the name of the facility and has not furnished 
sufficient information regarding the name of the facility to 
allow for any attempt by VA to obtain any such medical 
records.  The Board further notes that the veteran has made 
vague references to such 1973 private hospitalization in 
previous communications, but has never provided the name of 
the facility and in at least one prior communication, 
indicated that he could not remember the name of the 
hospital.  The veteran has also reported that he has been 
receiving Social Security disability benefits since 1987.  
However, he had not contended that there are any records 
associated with that claim which either document psychiatric 
problems during or within a few years of his service or 
otherwise suggest a link to service.  These records a number 
of years after the veteran's service are arguably not 
relevant to the underlying question of a nexus between 
current psychiatric disability and service and would only 
document treatment a number of years after service.  The fact 
of psychiatric treatment since 1977 has already been 
demonstrated.  Therefore, the Board finds that no useful 
purpose would be served by further delaying appellate review 
for an attempt to obtain either Social Security records or to 
locate records from a medical facility which the veteran 
cannot reasonably identify.  The Board also acknowledges that 
the veteran has not been afforded a VA examination with 
etiology opinion in connection with his request to reopen his 
claim.  However, such assistance is not required unless new 
and material evidence is presented or secured.  38 C.F.R. 
§ 3.159(c)(4)(iii).  For reasons hereinafter set forth, the 
Board is unable to find that new and material evidence has 
been presented or secured.  Under these circumstances, no 
further action is necessary to assist the claimant with the 
claim.

Analysis

The veteran filed his original claim for service connection 
for nerves in December 1976.  The RO reviewed the veteran's 
service medical records which revealed no psychiatric 
disorder at service entrance in July 1971.  His July Report 
of Medical History was checked "no" for any history of 
nervous trouble.  Service medical records revealed no records 
of treatment of any psychiatric disorder.  In July 1972 
service medical records, the veteran told medical personnel 
in the emergency room he had taken LSD, two hours previously.  
He was seeing flashing lights and hearing noises.  
Examination revealed the veteran's pupils were dilated and 
reactive.  A needle mark was found on the back of each 
antecubital fossa.  A psychiatric consult was ordered.  The 
impression was LSD intoxication.  The veteran was referred to 
the Alcohol and Drug Control Program.  A clinical record 
cover sheet indicates the veteran was admitted to the 
hospital for six days for drug withdrawal.  The diagnoses 
included improper use of drugs, heroin and LSD.  A Report of 
Medical Examination in December 1972 specifically noted there 
was no psychiatric disease at that time.  On his December 
1972 Report of Medical History, the veteran denied any 
history of depression, excessive worry, loss of memory, or 
nervous trouble.  He specifically denied having ever been 
treated for a mental condition.  

Also of record, was a December 1975 VA Form 10-7131, which 
indicated the veteran had been hospitalized in October 1975 
for psychosis of an undetermined type.  Discharge summaries 
of VA hospitalizations in October and November 1977 with 
diagnoses of schizoid reaction and schizoid personality were 
also in the claims folder.  

The RO denied service connection for nerves in February and 
November 1977 rating decisions.  The veteran filed a notice 
of disagreement with the November 1977 rating decision in 
December 1977.  The RO issued a statement of the case to the 
veteran in March 1978.  The veteran did not submit a timely 
substantive appeal.  The November 1977 rating decision 
therefore became final.  38 U.S.C.A. § 7105(c).  However, a 
claim which is the subject of a prior final determination may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  

The veteran subsequently requested that his claim be 
reopened.  The RO again denied the claim in a January 1991 
rating decision.  The veteran filed his notice of 
disagreement in March 1991.  A statement of the case was 
issued to the veteran in May 1991.  Again, the veteran failed 
to file a timely substantive appeal, and the January 1991 
rating decision also became final.  

In September 2001, the veteran submitted his request to 
reopen his claim for service connection for a psychiatric 
disorder.  The RO denied the veteran's request in a July 2002 
rating decision.  The present appeal ensued.  

The Court has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The January 1991 rating decision is the 
last final disallowance of the claim.  

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant filed the request to reopen in September 
2001, the revised version of 3.156 is applicable in this 
appeal.

The evidence submitted since the January 1991 rating decision 
includes the veteran's statements, a copy of a July 1972 
service medical record, and August 1999 through August 2001 
psychiatric evaluations from the Texas Department of Criminal 
Justice, Mental Health Service.  The records from the Texas 
Department of Criminal Justice, Mental Health Service are 
new.  They relate to current diagnosis of paranoid 
schizophrenia, and are therefore relevant to the issue as 
they establish current diagnosis of a psychiatric disorder.  
The July 1972 service medical records were in the claims 
folder in March 1978, and were previously considered by the 
RO.  The copy of the July 1972 service medical record merely 
duplicates evidence already in the claims folder.  The 
contentions of the veteran that he had nervous trouble in 
service were previously considered by the RO, and are 
therefore merely cumulative of evidence already considered.  

Even though the records from Texas Department of Criminal 
Justice, Mental Health Service, are new, they are not 
material.  They do not relate to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2004).  October 1975 VA hospitalization established a 
diagnosis of psychosis.  Evidence of continuing post-service 
diagnosis of psychosis is merely redundant.  The fact that 
the veteran has current psychiatric disability was already 
known.  The newly submitted records therefore add nothing new 
to the record. 

The underlying reason for the past denials has been a lack of 
evidence of manifestations of a psychosis during service, or 
a psychosis during the initial post service year.  In order 
for evidence to present a reasonable possibility of 
substantiating the veteran's claim it must suggest some link 
to the veteran's service.  In his statements, the veteran 
continues to argue that certain behavior and symptomatology 
noted during service and attributed to drug use was in fact 
manifestations of his psychiatric disability.  However, as a 
layperson the veteran is not competent to offer opinions as 
to medical diagnosis or medical causation.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Lay assertions of medical 
causation cannot serve as a predicate to reopen the veteran's 
claim.  Moray v. Brown, 5 Vet.App. 211, 214 (1993).

In sum, new and material evidence has not been submitted, 
warranting reopening the veteran's claim for service 
connection for a psychiatric disorder.  


ORDER

The appeal is denied.   



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


